In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Golar, J.), entered September 13, 1996, as, upon a jury verdict and upon denial of her motion pursuant to CPLR 4404, dismissed the complaint as against the defendants Michael Sims, Edward Sims, and Guiseppe Schettini.
*466Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs.
The verdict was supported by fair interpretation of the evidence (see, Lolik v Big V Supermarkets, 86 NY2d 744; Nicastro v Park, 113 AD2d 129, 134). Mangano, P. J., O’Brien, Ritter and McGinity, JJ., concur.